Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 1 of 20 PageID #: 1867



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION

  QUALITY CONSTRUCTION & CASE NO. 6:19-CV-01308
  PRODUCTION L L C

  VERSUS JUDGE ROBERT R. SUMMERHAYS

  TROY COLLINS ET AL MAGISTRATE JUDGE WHITEHURST


                                          MEMORANDUM RULING

          The present matter before the Court is a Motion for Summary Judgment [ECF No. 43] filed

  by defendant Troy Collins seeking the dismissal of claims asserted against him by plaintiff Quality

  Construction & Production, LLC ("Quality"). For the reasons explained below, the Court


  GRANTS Collins' Motion in part and DENIES the Motion in part.

                                                         I.
                                                     BACKGROUND


           This case involves disputes between Quality and its co-founder and former 50% owner,


  defendant Troy Collins, as well as certain former employees of the company. Quality provides


  onshore and offshore services for clients in the maritime and energy production industries. These


  services include spool piping, production modules, manifolds, deck extensions, riser guards and


  clamps, hook-ups, facilities maintenance and upgrades, compressor installations and field welding.


  Quality filed a petition for relief under Chapter 11 of the Bankruptcy Code on March 16, 2018.1

  MidSouth was Quality's largest secured creditor at the time of the bankruptcy filing with a claim

  of$15,455,880.2 Quality filed its first Joint Plan of Reorganization on November 26, 2018.3 This




  1 In re Quality Construction & Production, LLC, et ai, No. 18-50303 (Bankr. W.D., La. March 16, 2018) (Bankr.
  ECFNo.l).
  2 Id. (Bankr. Claims Register at Claim No. 136).
  3 7rf.CBankr.ECF No. 362).
                                                         1
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 2 of 20 PageID #: 1868



  plan provided that MidSouth's "entire claim will be refinanced in exchange for a lump sum


  payment of $9,500,000. In return, MidSouth was to "cancel all of its notes and release all of its


  collateral and guarantees."5 The plan also created an equity class consisting of Quality's two pre-


  petition members: Collins and Nathan Granger.6 The plan provided that Collins and Granger would


  retain their equity interest in Quality in exchange for a "new value" contribution of$500,000.7


           MidSouth then assigned its claim to Energy Semces Notes Acquisition, LLC ("ESNA").8

  ESNA is controlled by Tony Martinez, a former competitor of Quality.9 ESNA ultimately filed a

  competing Joint Plan of Reorganization.10 This competing plan provided that ESNA's claim would


  be converted to equity in Quality and the other filing debtors, and that ESNA would also receive

  a Promissory Note.11 ESNA's competing plan also provided that the equity interest ofCollins and


  Granger would be cancelled.12 Quality and ESNA subsequently filed amended plans and engaged


  in extensive litigation in Bankruptcy Court and state court. Collins, Granger, Quality, and ESNA


  ultimately agreed to settle their disputes and entered into a settlement agreement on May 14, 2019


  (the "First Settlement Agreement").


           The First Settlement Agreement provides that Collins and Granger would not oppose


  ESNA9s Joint Plan of Reorganization, including the provisions of the plan providing that their

  equity interest would be cancelled and ESNA's claim would be converted to an equity interest in


  the reorganized debtors.13 The agreement further provided that Collins and Granger would "work



  4 Id.
  5 Id.
  6 Id.
  7 Id.
  8 Id. (Joint Notice of Assignment of Claims pursuant to FRBP 3001 (e)(2) and Waiver to Opportunity to Object [Bankr.
  ECF No. 393]). This notice was filed December 28, 2018. Id.
  9 Declaration of Troy Collms ("Collins Declaration"), Exhibit 1 to Defendant's Motion for Summary Judgment [ECF
  No. 43-3].
  10 In re Quality Construction & Production, LLC, et al., No. 18-50303 [Bankr. ECF No. 532].
  nld at 8.
  12 Id.
  13 Exhibit 1-B to Defendant's Motion for Summary Judgment [ECF No. 43-5]; In re Quality Construction &
  Production, LLC, 18-50303 [Bankr. ECF Nos. 755,758].
                                                           2
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 3 of 20 PageID #: 1869



  in good faith through the Effective Date to effectuate an orderly turnover of all property and


  equipment, including keys, codes and computer passwords," but states that, after the "effective


  date," Collins "shall not owe any duty to either the Debtors or Reorganized Debtors [Quality] and


  there shall be no restriction [on him], without limitation, to compete with the Debtors or


  Reorganized Debtors or to contact or solicit vendors, customers or employees of the Debtors or


  the Reorganized Debtors."14 The First Settlement Agreement also includes global releases.


  Collins9 release states:


          Effective as of the Effective Date, the Plan Proponents, the Inter^enors (as defined
          below), the Debtors and the Reorganized Debtors each hereby release and forever
          discharge (a) Collins and Granger and their immediate family members (spouses,
          children, parents and siblings), and (b) Quality USA, Kayro, Offshore Service &
          Supply, LLC, Stephen Granger, Kaylie Marie Collins and Vallie Theresa Collins
          (collectively, the "State Court Defendant Released Parties^ from any and all
          liability for any and all claims, demands, and causes of action of any nature,
          whether known or unknown, asserted or unasserted, arising out of or related in any
          way to the dealings between the Parties or the operations or debts of the Debtors,
          including, but not limited to, (i) all claims brought or that could be brought in the
          Jointly-Administered Chapter 11 Cases, (ii) all claims brought or that that could be
          brought in the State Court Suit, (iii) all claims or rights related in any way to the
          MidSouth Claims or the MidSouth Filings, and (iv) all claims arising from or
          related to the MidSouth Assignment or the Redemption Motion.15


  ESNA's final Joint Chapter 1 1 Plan of Reorganization (the "Plan of Reorganization" or "Quality's


  Plan of Reorganization") was confirmed after a hearing on May 21, 2019, and on May 22, 2019,


  the Bankruptcy Court entered a confirmation order (the "Confirmation Order").16 The controlling


  equity interest in Quality was transferred to ESNA on the "effective date" of the Plan of


  Reorganization: May 23, 2019. The "effective date" of the releases in the First Settlement




  14 In re Quality Construction & Production, LLC, 18-50303 [Bankr. ECF No. 755 at 12]; Exhibit 1-A to Defendants'
  Motion for Summary Judgment [ECF No. 43-4] at ^ 16.
  15 Id. at H 9 (emphasis in the original).
  16 Id.; [Bankr.ECFNo.758].
                                                         3
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 4 of 20 PageID #: 1870



  Agreement was May 23, 2019 as well.17 As per the parties9 agreement, Collins' employment with


  Quality terminated on May 23, 2019.18

           Shortly after confirmation, Quality filed an adversary proceeding in Bankruptcy Court


  against Collins and other defendants (the "Adversary Proceeding"), alleging that Collins had


  misappropriated and converted Quality's property and breached his fiduciary duties.19


  Specifically, Quality alleged that Collins conspired with other parties to remove various pieces of

  equipment from Quality's premises, including blasting and painting equipment.20 The parties then


  quickly entered into a settlement agreement ("Second Settlement Agreement") and requested that


  the Bankruptcy Court dismiss the Adversary Proceeding.21 The Second Settlement Agreement


  provides:


           In consideration for the Payment, the Plaintiffs release and forever discharge
           Collins from and against any and all claims, liability or causes of action related to
           or arising out of the facts or allegations set forth in the Adversary Proceeding and/or
           the Complaint (including the exhibits thereto).22

  The parties signed the Second Settlement Agreement on June 4, 2019 and the adversary


  proceeding was dismissed with prejudice.23


           Quality filed the present action in the district court on October 7, 2019.24 In this action,


  Quality alleges that before and after the Effective Date of the confirmed plan, Collins and the other

  defendants "embarked upon a coordinated scheme of unfair competition against [Quality] for the


  benefit of themselves and United Production & Construction Services, Inc."25 United Production




  17 Collins Declaration [ECF No. 43-3] at ^ 10. The effective date of the Plan of Reorganization and the First Settlement
  Agreement (May 23, 2019) are referred to collectively as the "Effective Date."
  18 Exhibit 1-A to Defendants5 Motion for Summary Judgment [ECF No. 43-4] at 23.
  19 Exhibit 4 to Defendant's Motion for Summary Judgment [ECF No. 43-8].
  20 Id. at Kl 12-17.
  21 Exhibits 1-B, 6 to Defendant's Motion for Summary Judgment [ECF No. 43-5, 43-11].
  22 ECFNo.43.5at IT 2.
  23 Id.
  24 Original Complaint [ECF No. 1].
  25 Original Complaint [ECF No. 1] at ^ 22.
                                                             4
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 5 of 20 PageID #: 1871



  & Construction Services, Inc. ("United") was acquired by Collins and is a competitor of Quality.26


  Quality alleges that this scheme included "converting the assets [Quality], the raiding of [Quality]

  employees, misappropriation of proprietary data and business records of [Quality], and


  expenditure of [Quality's] funds for the benefit of themselves and [United]."27 According to

  Quality, the former-employee defendants engaged in this conduct while they were still employed


  by Quality and after they left their employment with Quality and joined Collins at United.28

  Quality's complaint alleges eight causes of action for violations of the Defend Trade Secrets Act


  (18 U.S.C. § 1836), violations of the Louisiana Uniform Trade Secrets Act (La. R.S. 51:1431 et

  seq.), violations of the Computer Fraud Abuse Act (18 U.S.C. § 1030), conversion, breach of


  fiduciary duty, violations of the Louisiana Unfair Trade Practices and Consumer Practices Act (La.


  R.S. 51:1401 et seq.), conspiracy, and breach of contract.29


           Collins then filed the present Motion for Summary Judgment seeking dismissal of all the

  claims asserted against him. Collins first asserts that Quality's claims against him are barred by


  the global releases in the First Settlement Agreement because these claims are grounded on


  conduct occurring before the Effective Date of the agreement. Second, Collins contends that


  Quality's Plan of Reorganization bars Quality's claims against him in the present case. Collins


  points to provisions in the Plan of Reorganization that adopt the First Settlement Agreement and


  confirm the releases granted in that agreement. He also contends that plan confirmation is res


  judicata with respect to the claims asserted by Quality in the present case. Third, Collins contends


  that the dismissal of the Adversary Proceeding and the release in the Second Settlement


  Agreement, likewise, bar the claims asserted against him.




  26 Id.
  27 Id. at If 23.
  28Mat1f24.
  29 Id. at Hf 162-214.
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 6 of 20 PageID #: 1872




                                                            n.
                                       SUMMARY JUDGMENT STANDARD


            Summary judgment is proper if the pleadings, discovery products on file, and affidavits


  show that there is no genuine dispute as to any material fact and that the movant is entitled to


  judgment as a matter of law. Fed. R. Civ. P. 56(a). The purpose of summary judgment is to pierce


  the pleadings, to assess the proof, and to determine whether there is a genuine need for trial.30


  Summary judgment procedure is designed to isolate and dispose of factually unsupported claims


  or defenses.31 If the movant bears the burden of persuasion at trial on a claim or defense addressed


  in the motion for summary judgment, the movant must establish that there is no genuine dispute


  of material fact as to those claims or defenses. To satisfy this burden, the movant must come


  forward with competent summary judgment evidence conclusively establishing that no reasonable


  trier of fact could find other than for the moving party.32 To avoid summary judgment, the non-


  movant must then come forward with evidence showing that there is a genuine dispute of material


  fact.


            If the non-moving party has the burden of persuasion at trial with respect to an issue


  addressed in the motion for summary judgment, the moving party may satisfy its initial burden by


  either (1) demonstrating affirmatively that there is no triable issue of fact as to each element of the

  non-moving party's affirmative defenses or claims, or (2) "showing" that the non-moving party


  cannot present evidence sufficient to satisfy the essential elements of its defenses or claims and


  thus cannot meet its burden of persuasion at trial.33 If the moving party makes a showing that there




  30 See Matsushita Elec. Indus. Co.. Ltd. v. Zenith Radio Corp. 475 U.S. 574, 587, 106 S. Ct. 1348,89 L.Ed.2d 538
  (1986).
  31 Celotex Corp. v. Catrett, 477 U.S. 317, 323-24, 106 S.Ct. 2548, 91 L.Ed.2d265 (1986).
  32 Calderone v. U.S.. 799 F.2d 254,259 (6th Cir. 1986).
  33 Celotex Corp., 477 U.S. at 324-326, 106 S. Ct. 2548.

                                                            6
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 7 of 20 PageID #: 1873



  is "no evidence" to support the non-moving party's claims or defenses, the non-moving party must


  come forward with "substantial" evidence showing a genuine dispute of material fact with respect


  to each essential element of its affirmative defenses or claims.34 Substantial evidence for purposes


  of defeating summary judgment is evidence sufficient to support a jury verdict in the non-movanfs


  favor.35 Under this standard, the non-movant cannot rely on unsupported assertions or arguments


  but must submit sufficiently probative evidence supporting its claims or defenses. Even if the


  burden shifts to the non-moving party, the movant still retains the ultimate burden of persuasion


  on the motion for summary judgment.36


           In considering a summary judgment motion, "the court must disregard all evidence


  favorable to the moving party that the jury is not required to believe and should give credence to


  the evidence favoring the nonmoving party as well as that evidence supporting the moving party


  that is uncontradicted and unimpeached."37 "Credibility determinations are not part of the


  summary judgment analysis."38 Rule 56 "mandates the entry of summary judgment. . . against a


  party who fails to make a showing sufficient to establish the existence of an element essential to


  that party's case, and on which that party will bear the burden of proof."39


                                                            m.
                                                     DISCUSSION


           A. Does the First Settlement Agreement Bar Quality's Claims Against Collins?


           The Court first addresses Collins5 arguments with respect to the First Settlement


  Agreement. That agreement releases Collins from "any and all claims, demands, and causes of




  34 Id.
  35 SeeAnderson v. Liberty Lobby, Inc., 477 U.S. 242,249-252, 106 S. Ct. 2505, 91 L.Ed.2d202 (1986).
  36 Celotex Corp., 477 U.S. at 330-331, 106 S. Ct. 2548.
  37 Roberts v. Cardinal Servs Inc., 266 F.3d 368, 373 (5th Cir. 2001). See also Feist v. Louisiana, Dept of Justice,
  Office of the Atty. Gen. 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence m the light most
  favorable to the non-moving party).
  38 Quorum Health Resources, L.LC. v. Maverick County Hosp. Dist., 308 F.3d 451, 458 (5th Cir. 2002).
  39 Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S.
  317,322(1986)).
                                                            7
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 8 of 20 PageID #: 1874



  action of any nature, whether known or unknown, asserted or unasserted, arising out of or related


  in any way to the dealings between the Parties or the operations or debt of the Debtors...."40


  Paragraph 16 of the First Settlement Agreement states that for "the avoidance of any doubt, this


  Agreement shall be interpreted broadly to afford the broadest releases as possible and to facilitate


  a global resolution and the complete walkaway settlement contemplated hereby."41 Collins argues


  that all of the claims asserted against him either arise out of or are related to "the dealings between


  the Parties or the operations or debts of the Debtors" prior to the Effective Date (May 23,2019)of

  the First Settlement Agreement and are therefore barred by the release in that agreement. Quality,


  however, points to provisions in the First Settlement Agreement that impose certain duties and


  obligations on Collins during the "interim period" between the signing of the agreement and the


  May 23, 2019 effective date of the agreement. Specifically, Collins agreed:


       • to "work in good faith through the effective date to effectuate an orderly turnover of all
           property and equipment of the debtors, including keys, codes, and computer passwords;"


       • to not "materially damage the Debtors9 property, machines, equipment, computers, or
           training facility;"

       • that, as of the effective date of the First Settlement Agreement, Collins9 employment by
           Quality would terminate; and

       • that he would not oppose ESNA's Plan of Reorganization and would testify at the
           confirmation hearing.42



  The First Settlement Agreement provides that, upon a breach of any of these duties. Quality "shall


  provide written notice with 2 business days to cure."43 Quality contends that claims based on


  breaches of the First Settlement are expressly excluded from the release. Quality also argues that




  40 Exhibit 1-A to Memorandum in Support of Motion for Summary Judgment [ECF No. 43-4] at Tf9.
  4IMat1fl6.
  42M at If 3.
  43 Id.

                                                       8
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 9 of 20 PageID #: 1875



  the release does not bar claims based on Collins9 actions after the Effective Date of the First


  Settlement Agreement.


           Jurisdiction in this case is based, in part, on federal question jurisdiction under 28 U.S.C.


  §§ 1331 and 1343.44 However, because the First Settlement Agreement is a Louisiana contract, the


  Court will look to Louisiana law to construe the scope of the agreement and its releases. The


  Louisiana Civil Code defines a compromise as "a contract whereby the parties, through


  concessions made by one or more of them, settle a dispute or an uncertainty concerning an


  obligation or other legal relationship."45 As such, a compromise agreement is "governed by the


  same general rules of construction applicable to contracts."46 A compromise agreement "is the law


  between the parties and must be interpreted according to the parties9 intent."47 A compromise


  agreement "settles only those differences that the parties clearly intended to settle, including the


  necessary consequences of what they express."48


           Count VIII of the Complaint asserts a breach of contract claim against Collins based on


  allegations that he breached his contractual obligations under the First Settlement Agreement.49


  Quality's breach of contract allegations involve the pre-Effective Date operations of the debtor


  and thus appear to fall within the scope of Collins9 release. However, the First Settlement


  Agreement expressly excludes any claims based on a breach of that agreement from the scope of


  the release provisions: "notwithstanding the foregoing, nothing in these releases shall prevent a


  Party from making a claim to enforce the terms, representations, warranties, or obligations


  contained in this Agreement."50 Accordingly, any claims based on a breach of the First Settlement




  44 Original Complaint [ECF No. 1] at ^ 14.
  45 La. Civ. Code Aim. art. 3071.
  46 Id.
  47 Soileau v. Smith True Value and Rental, 144 So.3d, 771, 780 (La. 2013).
  48 Id. (citing La. Civ. Code Ann. art. 3076).
  49 Original Complaint [ECF No. 1] at ^ 210-214.
  50 Exhibit 1-A to Motion for Summary Judgment [ECF No. 43-4] at Tf9, page 11.
                                                           9
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 10 of 20 PageID #: 1876



   Agreement, including the breach of contract claim in Count VIII of the Complaint, are not barred


   by Collins5 release.


            With respect to the other claims asserted against Collins, Quality contends that these claims


   fall outside the scope ofCollins9 release because they arise from conduct after the May 23, 2019


   Effective Date of the First Settlement Agreement and the release only covers claims existing as of


   the Effective Date. The Civil Code permits "parties to a compromise to settle any difference they


   may have in the present or in the future that is the subject of a lawsuit or that could result in


   litigation^ However, "releases of future actions are narrowly construed," and "if


   the release instrument leaves any doubt as to whether a particular future action is covered by the


   compromise, it should be construed not to cover such future action."52 Although broadly framed,


   Collins9 release is silent as to claims arising after the Effective Date of the First Settlement


   Agreement. In paragraph 18 of the First Settlement Agreement, the parties represent and warrant


   that they "may hereafter discover claims or facts in addition to or different from these [they] now


   know [] or believe [] to be tme with respect to the matters related herein/9 but that it is their

   intention to "fully, finally and forever and release all such matters, and all claims relative thereto,


   which do now exist, may exist, or heretofore have existed between the parties."53 The plain and


   fair meaning of this language is that the parties agreed to release claims grounded in facts existing


   as of the Effective Date even if these facts and claims are only discovered after the Effective Date.54




   51 Joseph v. Huntington Ingalls Inc,, _ So. 3d _, 2020 WL 499939 at *6 (La. 1/29/20) (citing La. Civ. Code Ann.
   arts. 3071, 3076, and 3082) (emphasis added); see also Daigle v. Clemco Industries, 613 So.2d 619, 622-23 (La.
   1993).
   52 Brown v. Drillers, Inc., 630 So.2d 741, 753-54 (La. 1994).
   53 Exhibit 1-A to Motion for Summary Judgment [ECF No. 43-4] at ^ 18.
   54 In a different context, the language "may exist" could be read to encompass claims arising in the future. But not in
   the context of paragraph 18 when the provision is read as a whole. Brown, 630 So.2d at 753-54. In any event, this
   language creates doubt as to whether the parties intended to include in the scope of the release claims arising after the
   Effective Date. Accordingly, the First Settlement Agreement will not be construed to cover such claims.
                                                              10
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 11 of 20 PageID #: 1877



   Accordingly, this release is limited to pre-Effective Date claims and does not bar claims that arose


   after May 23, 2019.

            It is not clear from the allegations of the Complaint whether the claims asserted against


   Collins are pre- or post-Effective Date claims. Most of the allegations against Collins do not


   identify the specific time frame of the conduct underlying the claims; nor is any time frame


   suggested by the context of the conduct underlying the claims. The context of some allegations


   appears to involve conduct occurring after IVIay 23, 2019. For example, paragraph 36 of the


   Complaint alleges that Collins "conspired with the other individuals defendants to commit

   unlawful acts against QCP, including breaches of the fiduciary duties owed to QCP and the

   conversion of QCP property by other individual defendants for the benefit UPCS [Collins9 new

   company. United Production & Construction Services]."55 The allegations in the Complaint


   suggest that Collins joined UPCS after his termination on May 23, 2019.56 Other allegations

   reference conduct "before and after" Collins left Quality, while some allegations are based on


   actions occurring before the Effective Date. The current summary judgment record does not clarify


   the time frame of Quality's claims or otherwise enable the Court to determine, as a matter of law,


   the claims that are subject to the Collins9 release. Accordingly, the Court DENIES the Motion for


   Summary Judgment with respect to Collins' argument that the First Settlement Agreement bars


   Quality's claims against him. 7


            B. Does Plan Confirmation Bar Quality9s Clauns Against CoIIins?


            Collins farther argues that the Bankruptcy Court's confirmation order bars Quality's claims


   against him. Quality's Plan of Reorganization expressly references the terms of the First



   55Id.at^36.
   56 See also Id. at ^ 40 ("Collins also directed Lance Romero, a fhmi-party consultant providing computer and
   information technology services to QCP to make copies of QCP operating data for Collins and to provide Collins with
   unauthorized access to the QCP email system following Collins' departure from QCP") (emphasis added).
   57 It may well be that additional discovery will allow Collms to create a summary judgment record that permits the
   Court to determine, as a matter of law, which claims, if any, fall within the scope of the release.

                                                               11
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 12 of 20 PageID #: 1878



   Settlement Agreement as well as the parties9 releases in that agreement.58 The Bankruptcy Court's


   order confirming the Plan of Reorganization approves the terms of the First Settlement Agreement,


   including the parties9 releases.59


           A Chapter 11 plan may include provisions that result in "the settlement or adjustment of


   any claim or interest belonging to the debtor or to the estate."60 Once the plan is confirmed, any


   settlement or adjustment provisions in the plan are binding on the parties. These provisions are


   binding because a Bankruptcy Court's plan confirmation order, when final, is a judgment that is


   "res judicata to the parties and those in privity with them, not only as to every matter which was


   offered and received to sustain or defeat the claim or demand, but as to any other admissible matter


   which might be offered for that purpose."61 Moreover, 11 U.S.C. § 1141(a) provides that "the


   provisions of a confirmed plan bind the debtor, any entity issuing securities under the plan, any


   entity acquiring property under the plan, and any creditor, equity security holder, or general partner


   in the debtor, whether or not the claim or interest of such creditor, equity security holder, or general


   partner is impaired under the plan and whether or not such creditor, equity security holder, or


   general partner has accepted the plan."


           The confirmation of Quality's Plan of Reorganization binds the parties to the terms of the


   plan, including the approval of the First Settlement Agreement and the releases contained in that


   agreement, and thus bars Quality from asserting any claims released in that agreement. However,


   as with Quality's previous argument that relies solely on the Collins release, the summary


   judgment record is not clear as to the timing of the conduct giving rise to Quality's claims against




   58 Sbcth Amended Joint Amended Plan of Reorganization as Modified, In re. Quality Construction & Production, 18-
   50303 [Bankr. ECF No. 755] at If 7.2.
   59 Order Confirming Sbcth Amended Joint Plan of Reorganization as Modified, 18-50303 [Bankr. ECF No. 758] at ^
   39.
   60 11 U.S.C. § 1123(b)(3)(A).
   61 In re Linn Energy LL.C., 927 F.3d 862, 866-67 (5th Cir. 2019) (quoting Travelers Indem. Co. v. Bailey, 557 U.S.
   137, 152 (2009)).
                                                           12
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 13 of 20 PageID #: 1879



   Collins and whether those claims arose before or after the Effective Date. This is fatal to summary


  judgment because the Court has already ruled that the Collins release does not encompass post-


   Effective Date claims; the settlement provisions in the Plan of Reorganization may be binding but


   they do not exceed the scope of the parties9 releases. Accordingly, the Court cannot grant summary


   judgment based on the res judicata effect of plan confirmation based on the present summary


   judgment record.


            The contract claim against Collins in Count VIII of the Complaint, however, presents a


   different case. Confirmation of Quality's Plan of Reorganization bars Quality's breach of contract


   claim even though that claim is expressly excluded from the release in the First Settlement


   Agreement. The reason for this result is that, here. Quality is suing as the "reorganized debtor" and


   therefore lacks standing to litigate pre-confirmation causes of action that were property of the


   estate but not expressly retained in the Plan. The commencement of a bankruptcy case creates an


   estate that includes "all legal or equitable interest of the debtor and property as of the


   commencement of the case."62 The estate includes all of a debtor's legal claims and causes of


   action.63 While the estate is usually limited to pre-petition causes of action under 11 U.S.C. §


   541(a)(l), post-petition "causes of action that arise from the administration of


   the chapter 11 estate are property of the estate" under section 541(a)(7).64 A debtor in possession


   possesses most of the powers of a bankruptcy trustee, including the power to administer estate


   property.65 Accordingly, a debtor in possession has standing to administer pre-petition claims as


   well as post-petition (but pre-confirmation) claims on behalf of the bankruptcy estate.66 Once a




   62 11 U.S.C. § 541(a)(l).
   63 Highland Capital Mgmt LP v. Chesapeake Energy Corp. (In Re Seven Seas Petroleum, Inc.), 522 F.3d 575, 584
   (5th Cir. 2008),
   64 In re Greenhaw Energy, Inc., 359 B.R. 636, 642 (Bankr. S.D. Tex. 2007); 1 1 U.S.C. § 541(a)(7) (the estate
   includes "[a]ny mterest in property that the estate acquires after the commencement of the case.")
   65 Dynasty Oil & Gas, LLC v. Citizens Bank (In Re United Operating, LLQ, 540 F.3d 351, 355 (5tii Cir. 2008),
   66ASARCO, LLCv. Montana Resources. Inc., 514 B.R. 168,183 (S.D. Tex. 2013).

                                                          13
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 14 of 20 PageID #: 1880



   Chapter 11 plan is confirmed, however, "the debtor loses its debtor-in-possession status and with


   it, standing to pursue the estate's claims/9 including pre-confirmation estate claims61 The only


   exception is when a confirmed plan of reorganization expressly reserves a claim or cause of


   action.68 11 U.S.C. § 1123(b)(3)(B) states that a plan may "provide for ... the retention and


   enforcement by the debtor, by the trustee, or by a representative of the estate appointed for such


   purpose, of any such claim or interest." The Fifth Circuit, however, requires that any such


   reservation of claims be "specific and unequivocal."69


            Here, Quality's breach of contract claim against Collins is necessarily a pre-confirmation


   estate claim. That claim is grounded on alleged breaches of the obligations and duties in the First


   Settlement Agreement that relate solely to the period prior to the May 23, 2019 Effective Date of

   the Agreement and Quality's Plan of Reorganization. By definition, any breaches of those


   obligations had to occur prior to the Effective Date of the Plan.70 It is also apre-confirmation estate


   claim because it arose from the administration of the chapter 1 1 estate; specifically, it arose out of


   a contract entered into by the debtor in possession that imposes duties on Collins and others to


   protect and preserve estate property prior to the Effective Date.71 Under section 1123(b)(3)(B), the

   Plan of Reorganization could have retained a breach of contract claim arising from these


   obligations. The Plan, however, not only fails to specifically and unequivocally reserve pre-


   confirmation claims against Collins, the plan expressly disclaims them: "the reorganized debtors




   67 Id.; In Re MPF Holdings US LLC, 701 F.3d. 449, 453 (5th Cir. 2012); Spicer v. LagunaMadre Oil & Gas II, LLC
   (In Re Texas Wyoming Drilling, Inc.), 647 F.3d 547, 550 (5fh Cir. 2011).
   68 In Re MPF Holdings US LLC, 701 F.3d at 453.
   69 Texas Wyoming Drilling, Inc., 647 F.3d at 550; United Operating, LLC, 540 F.3d at 355.
   70 For example, paragraph 3 (d) of the Fist Settlement Agreement specifically ties Collms' obligation to the period
   "through the Effective Date." Also, paragraph 16 of the agreement states that Collins "shall not owe any duty to either
   the Debtors or the Reorganized Debtors" after the Effective Date. Exhibit 1-A to Motion for Summary Judgment
   [ECF No. 43-4].
   71 Exhibit 1-A to Memorandum in Support of Motion for Summary Judgment [ECF No. 43-4] at p.
                                                             14
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 15 of 20 PageID #: 1881



   are not retaining any claims, causes of action and enforceable rights against.. .Troy Collins.. .."72


   As a result. Quality lost its standing to pursue a contract claim against Collins based on the First


   Settlement Agreement once the Plan of Reorganization was confirmed. The Court thus GRANTS


   the Motion for Summary Judgment with respect to Quality's breach of contract claim asserted in


   Count VIII of the Complaint.

            C. Does the Second Settlement Agreement Bar Quality9s Claims Against Collins?


           Finally, Collins argues that the release in the Second Settlement Agreement and the


   dismissal with prejudice of the Adversary Proceeding bar Quality's claims against him. As with


   the First Settlement Agreement, the Second Settlement Agreement "settles only those differences


   that the parties clearly intended to settle, including the necessary consequences of what they


   express."73 The release in the Second Settlement Agreement releases Collins from "any and all


   claims, liability or causes of action related to or arising out of the facts or allegations set forth in


   the Adversary Proceeding and/or the [Adversary] Complaint (including the exhibits thereto)."74

   Based on the language of the release, the Court must look to the allegations of the Adversary


   Complaint to determine the scope of the release. The Adversary Complaint alleges that Collins


   and others unlawfully removed certain specified equipment from Quality's premises prior to May


   23, 2019. Specifically, the Adversary Complaint alleges that:

                • "...on or about May 1, 2019, ESNA discovered that certain employees of
                     the Quality Companies were in the process of blasting and painting
                     equipment and that some equipment had been recently removed from the
                     yard;"75


                • ".. .additional information came to light, including photographs, suggesting
                     that unusual activity was going on in the back yard, ostensibly for the



   72 Sucth Amended Plan of Reorganization as Modified, Exhibit 3 to Motion for Summary Judgment [ECF No. 43-7]
   at IT 7.3.
   73 Soileau, 144 So.2d at 780 (citing La. Civ. Code Ann. art. 3076).
   74 ECFNo.43.5atl 2.
   75 Adversary Complaint at T[ 12, Quality Construction & Production, LLC, et al. v. Collins, et al.. Adversary
   Proceeding ("AP") No. 19-05031 [APECFNo. 1].
                                                             15
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 16 of 20 PageID #: 1882



                         purpose of loading Conex boxes to ship out. The photographs were of tool
                         houses, cylinder racks, and toolboxes being primed a red color along with a
                         second coat of beige. Also, a few 89 x 89 toolboxes were top coated gray.
                         Plaintiffs believe that such activities were ultimately ordered by Collins;"76

                      • "Mr. Fucich [a private investigator hired by Quality] obtained video on May
                          10, 2019 at about 12:30 p.m. of a flatbed tmck departing the Quality
                         Companies9 facility with two-wheeled tanks painted primer gray without
                         any logos;"77


                      • "on May 10, 2019, an unidentified yellow piece of equipment incased in a
                         gray frame was observed departing the Quality Companies9 yard;"78


                      • "On May 13, 2019, a similar piece of equipment was observed not far from
                         the Abbeville, Louisiana yard of another entity with presumably some
                         business connection to the Quality Companies;"79


                      • "On May 11, 2019, video was obtained showing a white tmck pulling a
                         gooseneck trailer and a blue tractor with flatbed trailer departing the Quality
                         Companies9 facility loaded with gray painted Conex boxes and several large
                         pieces of unidentified equipment painted gray;"80


                      • "On Moy 13, 2019, additional video reflects three different logos on the
                         gray painted equipment, namely logos from G&M, Gulf America Rentals,
                         and Expediters and Production Services Company ("EPS");"81


                      • "Gulf America Rentals personnel confirmed on May 24, 2019 that the
                         equipment containing its logo was not in fact its equipment. Similarly,
                         G&M persoimel confirmed on May 28, 2019 that the equipment containing
                         its logo was not in fact its equipment;9982


                      • "Collins9 son Joshua Duplantis and/or a company he owns, OSS, is in
                         possession of some of the equipment spirited away under the direction of
                         Collins;"83


                      • ".. .a smaller portion of the missing items are located at Collins's home and
                         some are in storage under the control ofCollins. Combined with the cost of




   76 Id.
   77 Id. at If 13.
   n Id. at If 14.
   79 Id.
   80 Id. at If 15.
   81 Mat If 16.
   82 Id.
   83Mat1T18.
                                                           16
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 17 of 20 PageID #: 1883



                   successfully retrieving the other equipment, the current damage to the
                   Reorganized Debtors amounts to at least $200,000;"84


                • "Plaintiffs have just discovered that a former employee of the debtors,
                   Broussard, deleted all information from his company computer and also
                   removed a valuable operations board from the Quality Companies' facility
                   without authority prior to his recent departure. Upon information and belief,
                    Broussard intends to join Collins in a new venture in competition with
                    [Quality];'85


   Quality and the other plaintiffs in the Adversary Proceeding requested that the Bankruptcy Court

   enter a judgment (1) requiring that Collins and the other named defendants turn over all Quality

   equipment still in their possession, (2) avoiding post-petition transfers under 11 U.S.C. § 549 and


   § 550, (3) enforcing the Plan of Reorganization, and (4) granting declaratory and injunctive relief.86

   When the parties settled the case, the plaintiffs filed a motion to dismiss the Adversary Proceeding


   and represented that "plaintiffs have recovered, through one means or another, all of the


   equipment the subject of this adversary proceeding and have further reached a confidential


   settlement with defendant Troy D. Collins as to all other counts sufficient to warrant an order


   dismissing the suit in its entirety with prejudice, at the parties' respective costs."87


            Based on the allegations of the Adversary Complaint, the Court concludes that the release


   in the Second Settlement Agreement does not bar the claims asserted in the present action. While


   the present action and the Adversary Proceeding both include general allegations that Collins


   converted (or assisted in the conversion of) Quality's property, the conversion allegations in the


   Adversary Complaint identify specific items of equipment that, at the termination of the Adversary


   Proceeding, Quality represented had been returned. In the present case, Quality's conversion


   allegations are not grounded on the conversion of the same equipment and are broadly framed to




   84 Id.
   85Mat1f20.
   86 Id.
   87 Exhibit 6 to Motion for Summary Judgment [ECF No. 43-11] at ^ 2.
                                                         17
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 18 of 20 PageID #: 1884



   include allegations that Collins and others engaged in a course of unfair competition. In short, the


   claims in the present case are not "related to or arising out of the facts or allegations set forth in


   the Adversary Proceeding and/or the [Adversary] Complaint."88 Moreover, the relevant time frame


   of the two actions differ. The Adversary Proceeding focusses almost entirely on Collins' conduct


   prior to his termination on May 23, 2019. The present case, in contrast, alleges conduct occurring


   before and after May 23 . In sum, the release in the Second Settlement Agreement does not bar,


   as a matter of law, the claims asserted against Collins in the present case.


           Nor does the dismissal of the Adversary Proceeding with prejudice bar Quality's claims on


   res judicata grounds. 'The res judicata effect of a prior judgment is a question of law... ."89 The


   res judicata doctrine "encompasses two separate but linked preclusive doctrines: (1) tme res


  judicata or claim preclusion and (2) collateral estoppel or issue preclusion."90 Here, Collins appears


   to rely on the "claim preclusion" prong of the doctrine. This prong of the res judicata doctrine


   requires proof that "(I) the parties are identical or in privity; (2) the judgment in the prior action

   was rendered by a court of competent jurisdiction; (3) the prior action was concluded by a final


   judgment on the merits; and (4) the same claim or cause of action was involved in both actions."91


   The Fifth Circuit has adopted a "transactional test" to determine "whether two suits involve the


   same claim or cause of action."92 Under this test, the court's inquiry focusses on whether the two


   cases are based on "the same nucleus of operative facts/9 not "the type of relief requested,


   substantive theories advanced, or types of rights asserted."93 Whether a factual grouping


   constitutes "the same nucleus of operative facts" is "to be determined pragmatically, giving weight




   88 Exhibit 1-B to Motion for Summary Judgment [ECF No. 43-5] at ^ 2.
   89 Spicer v. Laguna Madre Oil & Gas II, L.L.C. (In re Tex. Wyo. Drilling, Inc.), 647 F.3d 547, 550 (5th Cir. 2011)
   (quoting Davis v. Dallas Area Rapid Transit, 383 F.3d 309, 313 (5th Cir. 2004)).
   90 Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5fh Cir. 2005).
   915wg/;,428F.3dat571.
   92 Houston Profl Towing Ass'n v. City of Houston, 812 F.3d 443, 447 (5th Cu-. 2016)
   93 Id. (quoting U.S. v. Davenport, 484 F.3d 321, 326 (5th Cir. 2007)).
                                                           18
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 19 of 20 PageID #: 1885



   to such considerations as whether the facts are related in time, space, origin, or motivation, whether


   they form a convenient trial unit, and whether their treatment as a unit conforms to the parties'


   expectations or business understanding or usage."94


           The claims asserted in the Adversary Proceeding are based on facts that are distinct in time


   and nature from the facts underlying the present case. While both cases allege conversion and bad


   faith, the claims in the two cases are grounded on different facts. The Adversary Proceeding was


   based on the conversion of specific, enumerated items of equipment and an operations board. The


   plaintiffs in the Adversary Proceeding represented that the items of equipment that were the subject


   of the proceeding had been recovered when they requested that the Bankruptcy Court dismiss the


   case. This equipment is not the subject of the conversion claims in the present case. For example,


   Quality alleges in the present case that Collins and the other defendants converted customer


   information and business cell phone numbers.95 The facts alleged in the two cases are also


   temporally distinct. The acts of conversion alleged in the Adversary Proceeding were largely based


   on an investigator's report detailing equipment transfers before the Effective Date of the Plan of


   Reorganization and the transfer of control of Quality to ESNA.96 While Quality bases its claims in


   the present case on some pre-Effective Date conduct,97 the claims here allege conduct occurring


   after the Effective Date. In sum, neither the Second Settlement Agreement nor the dismissal of the


   Adversary Proceeding bar the claims asserted against Collins in the present action as a matter of


   law. Accordingly, the Motion for Summary Judgment is DENIED with respect to the Second


   Settlement Agreement.




   94 Petro-Hunt, L.L.C. v. U.S., 365 F.3d 385, 396 (5th Cir. 2004) (quoting RESTATEMENT (SECOND) OF
   JUDGMENTS § 24(2)).
   95 Original Complaint [ECF No. 1] at If 34.
   96 Exhibit 4-A to Motion for Summary Judgment [ECF No. 43-9].
   97 For example. Quality's allegations that Collias assisted other defendants in converting business cell phone numbers
   involve pre-Effective Date transfers of cell phone numbers from Quality's cell phone account. Id.
                                                            19
Case 6:19-cv-01308-RRS-CBW Document 67 Filed 02/24/21 Page 20 of 20 PageID #: 1886



                                                 TV
                                            CONCLUSION


             For the reasons stated above, the Court DENIES in part and GRANTS in part Collins9


   Motion for Summary Judgment.98 The Court GRANTS the motion with respect to the breach of


   contract claim against Collins in Count VIII of the Complaint. That claim is DISMISSED WITH

   PREJUDICE. In all other respects, the Motion for Summary Judgment is DENIED without

   prejudice to its being re-urged after the completion of discovery, when the parties are able to


   provide a more complete summary judgment record.


               THUS DONE in Chambers on this 24th day of February, 2021.




                                                          ROBERT R7SUMMERHAYS
                                                       UNITED STATES DISTRICT JUDGE




   98
        [ECF No. 43].
                                                  20
